

113 S1252 RS: Upper Missisquoi and Trout Wild and Scenic Rivers Act
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 396113th CONGRESS2d SessionS. 1252[Report No. 113–170]IN THE SENATE OF THE UNITED STATESJune 27, 2013Mr. Sanders (for himself and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 22, 2014Reported by Ms. Landrieu, without amendmentA BILLTo amend the Wild and Scenic Rivers Act to designate segments of the Missisquoi River and the Trout
			 River in the State of Vermont, as components of the National Wild and
			 Scenic Rivers System. 1.Short titleThis Act may be cited as the
			 Upper Missisquoi and Trout Wild and
			 Scenic Rivers Act.2.Designation of
			 Wild and Scenic River SegmentsSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:(208)Missisquoi
				River and Trout River, VermontThe following segments in the
				State of Vermont, to be administered by the Secretary of the
			 Interior as a
				recreational river:(A)The 20.5-mile
				segment of the Missisquoi River from the Lowell/Westfield town line
			 to the
				Canadian border in North Troy, excluding the property and project
			 boundary of
				the Troy and North Troy hydroelectric facilities.(B)The 14.6-mile
				segment of the Missisquoi River from the Canadian border in
			 Richford to the
				upstream project boundary of the Enosburg Falls hydroelectric
			 facility in
				Sampsonville.(C)The 11-mile
				segment of the Trout River from the confluence of the Jay and Wade
			 Brooks in
				Montgomery to where the Trout River joins the Missisquoi River in
			 East
				Berkshire..3.Management(a)Management(1)In
			 generalThe river segments designated by paragraph (208) of
			 section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) shall
			 be
			 managed in accordance with—(A)the Upper
			 Missisquoi and Trout Rivers Management Plan developed during the study
			 described in section 5(b)(19) of the Wild and Scenic Rivers Act (16 U.S.C.
			 1276(b)(19)) (referred to in this section as the management
			 plan); and(B)such amendments
			 to the management plan as the Secretary determines are consistent with
			 this Act
			 and as are approved by the Upper Missisquoi and Trout Rivers Wild and
			 Scenic
			 Committee (referred to in this section as the Committee).(2)Comprehensive
			 management planThe management plan, as finalized in March 2013,
			 and as amended, shall be considered to satisfy the requirements for a
			 comprehensive management plan pursuant to section 3(d) of the Wild and
			 Scenic
			 Rivers Act (16 U.S.C. 1274(d)).(b)CommitteeThe
			 Secretary shall coordinate management responsibility of the Secretary of
			 the
			 Interior under this Act with the Committee, as specified in the management
			 plan.(c)Cooperative
			 agreements(1)In
			 generalIn order to provide for the long-term protection,
			 preservation, and enhancement of the river segments designated by
			 paragraph
			 (208) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C.
			 1274(a)),
			 the Secretary of the Interior may enter into cooperative agreements
			 pursuant to
			 sections 10(e) and 11(b)(1) (16 U.S.C. 1281(e), 1282(b)(1)) of the Wild
			 and
			 Scenic Rivers Act with—(A)the State of
			 Vermont;(B)the
			 municipalities of Berkshire, Enosburg Falls, Enosburgh, Montgomery, North
			 Troy,
			 Richford, Troy, and Westfield; and(C)appropriate
			 local, regional, statewide, or multi-state planning, environmental, or
			 recreational organizations.(2)ConsistencyEach
			 cooperative agreement entered into under this section shall be consistent
			 with
			 the management plan and may include provisions for financial or other
			 assistance from the United States.(d)Effect on
			 existing Hydroelectric Facilities(1)In
			 generalThe designation of the river segments by paragraph (208)
			 of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)),
			 does
			 not—(A)preclude the
			 Federal Energy Regulatory Commission from licensing, relicensing, or
			 otherwise
			 authorizing the operation or continued operation of the Troy
			 Hydroelectric,
			 North Troy, or Enosburg Falls hydroelectric project under the terms of
			 licenses
			 or exemptions in effect on the date of enactment of this Act; or(B)limit
			 modernization, upgrade, or other changes to the projects described in
			 paragraph
			 (1) subject to written determination by the Secretary of the Interior that
			 the
			 changes are consistent with the purposes of the designation.(2)Hydropower
			 proceedingsResource protection, mitigation, or enhancement
			 measures required by Federal Energy Regulatory Commission hydropower
			 proceedings—(A)shall not be
			 considered to be project works for purposes of this Act; and(B)may be located
			 within the river segments designated by paragraph (208) of section 3(a) of
			 the
			 Wild and Scenic Rivers Act (16 U.S.C. 1274(a)), subject to a written
			 determination by the Secretary that the measures are consistent with the
			 purposes of the designation.(e)Land
			 management(1)Zoning
			 ordinancesFor the purpose of the segments designated in
			 paragraph (208) of section 3(a) of the Wild and Scenic Rivers Act (16
			 U.S.C.
			 1274(a)), the zoning ordinances adopted by the towns of Berkshire,
			 Enosburg
			 Falls, Enosburgh, Montgomery, North Troy, Richford, Troy, and Westfield in
			 the
			 State of Vermont, including provisions for conservation of floodplains,
			 wetlands, and watercourses associated with the segments, shall be
			 considered to
			 satisfy the standards and requirements of section 6(c) of the Wild and
			 Scenic
			 Rivers Act (16 U.S.C. 1277(c)).(2)Acquisitions of
			 landThe authority of the Secretary to acquire land for the
			 purposes of the segments designated in paragraph (208) of section 3(a) of
			 the
			 Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) shall be—(A)limited to
			 acquisition by donation or acquisition with the consent of the owner of
			 the
			 land; and(B)subject to the
			 additional criteria set forth in the management plan.(f)Relation to
			 national park systemNotwithstanding section 10(c) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1281(c)), the Missisquoi and Trout Rivers
			 shall not be administered as part of the National Park System or be
			 subject to
			 regulations that govern the National Park System.(g)Designation of
			 Additional Segment(1)Definition of
			 Additional SegmentIn this subsection, the term “additional
			 segment” means the 3.8-mile segment of the Missisquoi River extending from
			 the
			 confluence of the Burgess Branch and East Branch of the Missisquoi River
			 in
			 Lowell to the Lowell/Westfield town line.(2)FindingsCongress
			 finds that the additional segment is eligible and suitable for designation
			 as a
			 recreational river if the Secretary of the Interior determines that there
			 is
			 adequate local support for the designation in accordance with paragraph
			 (4).(3)Designation and
			 administrationIf the Secretary of the Interior determines that
			 there is adequate local support for the designation of the additional
			 segment
			 in accordance with paragraph (4)—(A)the Secretary
			 shall publish in the Federal Register notice of the designation of the
			 additional segment;(B)the additional
			 segment shall be designated as a recreational river in accordance with the
			 Wild
			 and Scenic Rivers Act (16 U.S.C. 1271 et seq.); and(C)the Secretary
			 shall administer the additional segment as a recreational river.(4)Determination
			 of local supportThe Secretary of the Interior shall determine
			 that there is adequate local support for the designation of the additional
			 segment as a recreational river if the legal voters of the town of Lowell,
			 Vermont express by a majority vote a desire for the designation.May 22, 2014Reported without amendment